       Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 1 of 144




Jared Allebest, #13485 (UT) #034640 (AZ) #325086 (CA)
Attorney for Plaintiffs
8978 South Quarry Stone Way
Sandy, UT 84094
Cell: (949) 322-3991
Videophone: (801) 204-9055
Email: Jared@Allebest.com

               IN THE UNITED STATES DISTRICT COURT
            FOR THE DISTRICT OF UTAH, CENTRAL DIVISION
 ROBIN THOMPSON, an individual and
 Roes I-X                          COMPLAINT

 Plaintiffs,                                      Civil No.

 vs.                                              Judge

 SALT LAKE TRUCKING GROUP, LLC, Jury Trial Requested
 an organization, FTA TRANSPORT, INC,
 an organization and ROES I-X.

 Defendants.



       ROBIN THOMPSON (hereinafter “Mr. Thompson”), by and through his attorney

JARED M. ALLEBEST of the Allebest Law Group, hereby submit the following:

                              PRELIMINARY STATEMENT

       1. Mr. Thompson, the Plaintiff, is an individual who is Deaf, and is bilingual in

English and American Sign Language (ASL). He does not use hearing aids, cochlear

implants, or other similar personal amplification devices. On one or more occasions,

the Defendants discriminated against the Plaintiff by refusing to hire him by reason of

his disability of being Deaf and for refusing to provide him with effective communication

when he made a written request for an ASL interpreter for his job interview but was

provided a minor child to interpret for him at this job interview.
                                              1
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 2 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 3 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 4 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 5 of 144
       Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 6 of 144



programs, activities, benefits, jobs, or other opportunities” and that “census data,

national polls, and other studies have documented that people with disabilities, as a

group, occupy an inferior status in our society, and are severely disadvantaged socially,

vocationally, economically, and educationally.” 42 U.S.C. § 12101(a)(5-6)

        17. Based on the above facts, Congress saw that the “Nation's proper goals

regarding individuals with disabilities are to assure equality of opportunity, full

participation, independent living, and economic self-sufficiency for such individuals” and

“the continuing existence of unfair and unnecessary discrimination and prejudice denies

people with disabilities the opportunity to compete on an equal basis and to pursue

those opportunities for which our free society is justifiably famous, and costs the United

States billions of dollars in unnecessary expenses resulting from dependency and

nonproductivity.” 42 U.S.C. § 12101(a)(5-6)

                                 JURISDICTION AND VENUE

        18.   This action arises under the law of the United States, including Title I of

the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“ADA”), The Court has

jurisdiction over this action under 28 U.S.C. § 1331 and 28 U.S.C. 1343(a)(3), as well as

42 U.S.C. § 12188(a) and 29 U.S.C. § 794a and 42 U.S.C. § 1983 for claims arising

under color of law.

        19.   Venue of this action is appropriate in the United States District Court for

the District of Utah, Central Division, pursuant to 28 U.S.C. § 1391(b) and (c) as the

claim arose in such district and, further, as the Defendants conduct business in such

district.

        20. This Court also has jurisdiction over Mr. Thompson’s state law claims set

                                              6
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 7 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 8 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 9 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 10 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 11 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 12 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 13 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 14 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 15 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 16 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 17 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 18 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 19 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 20 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 21 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 22 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 23 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 24 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 25 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 26 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 27 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 28 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 29 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 30 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 31 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 32 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 33 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 34 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 35 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 36 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 37 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 38 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 39 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 40 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 41 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 42 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 43 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 44 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 45 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 46 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 47 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 48 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 49 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 50 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 51 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 52 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 53 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 54 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 55 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 56 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 57 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 58 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 59 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 60 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 61 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 62 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 63 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 64 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 65 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 66 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 67 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 68 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 69 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 70 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 71 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 72 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 73 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 74 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 75 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 76 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 77 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 78 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 79 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 80 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 81 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 82 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 83 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 84 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 85 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 86 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 87 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 88 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 89 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 90 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 91 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 92 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 93 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 94 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 95 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 96 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 97 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 98 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 99 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 100 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 101 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 102 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 103 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 104 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 105 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 106 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 107 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 108 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 109 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 110 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 111 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 112 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 113 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 114 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 115 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 116 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 117 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 118 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 119 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 120 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 121 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 122 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 123 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 124 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 125 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 126 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 127 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 128 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 129 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 130 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 131 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 132 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 133 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 134 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 135 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 136 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 137 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 138 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 139 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 140 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 141 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 142 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 143 of 144
Case 1:19-cv-00046-DB-DBP Document 2 Filed 05/13/19 Page 144 of 144
